Having considered the parties' arguments and the record on
                    appeal, we conclude that substantial evidence supported the EMRB's
                    decision. See Bisch v. Las Vegas Metro. Police Dep't, 129 Nev., Adv. Op.
                    36, 302 P.3d 1108, 1112 (2013) (providing that this court, like the district
                    court, gives considerable deference to the EMRB's rulings and will affirm
                    the EMRB's decision if it is supported by substantial evidence, which is
                    evidence that "a reasonable person would accept as adequate to support a
                    conclusion"). While appellant argues that Clark County violated the
                    collective bargaining agreement's definition of "continuous service" in
                    calculating his seniority, he does not address the fact that Clark County
                    and SEIU bargained for and agreed to layoff guidelines supplementing the
                    collective bargaining agreement, which provided that an employee who
                    voluntarily transfers to another department will have his or her seniority
                    calculated from the date he or she began working for the new department.
                    Substantial evidence supports the EMRB's conclusion that Clark County
                    did not violate the collective bargaining agreement and supplemental
                    layoff guidelines when it calculated appellant's seniority from the date he
                    started with the Department of Development Services.
                                Further, substantial evidence supports the EMRB's decision
                    that the County rebutted appellant's prima facie case for age
                    discrimination because he was laid off as a result of an application of
                    reverse seniority. See Apeceche v. White Pine Cnty., 96 Nev. 723, 726-27,
                    615 P.2d 975, 977-78 (1980) (providing that once a prima facie case for
                    discrimination is established, the employer has the burden to demonstrate
                    some legitimate, nondiscriminatory reason for its action). Lastly,
                    substantial evidence supports the EMRB's conclusion that SEIU fairly
                    represented appellant even though it did not file a grievance on his behalf


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    4(eD
                because SEIU made a good faith determination that the grievance lacked
                merit. See Weiner v. Beatty, 121 Nev. 243, 249, 116 P.3d 829, 833 (2005)
                (requiring a union representing a union member to act in good faith).
                Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.'



                                                                                    J.
                                                         Parraguirre


                                                                     t-t-9 incA     J.
                                                         Douglas


                                                               CLut                , J.
                                                         Cherry




                cc: Hon. Rob Bare, District Judge
                     Salvatore C. Gugino, Settlement Judge
                     Alverson Taylor Mortensen & Sanders
                     Urban Law Firm
                     Attorney General/Las Vegas
                     Clark County District Attorney/Civil Division
                     Eighth District Court Clerk




                     "While it appears that appellant takes issue with the County's
                designation of employees without engineering licenses as engineers,
                whether the County violated NRS 625.520 was not properly before the
                EMRB, and thus, this issue is not properly before this court.



SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A